DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this office action
Claims 1, 7, 14, 20,27 and 30 have been amended.

Allowable Subject Matter
Claims  8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations “means for establishing”, “means for communicating”, “means for formatting”, “means for transmitting” and “means for receiving” in claims 27-29 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 11-18 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2015/0117357 A1) in view of Bello et al (US 2015/0156119 A1).

1Regarding claim 1, Ozturk teaches an apparatus for wireless communication (Ozturk: Figs. 4C and 9; packet convergence entity of UE), comprising:  
	2a processor, 3memory in electronic communication with the processor (Ozturk: Figs. 1 and 13, UE has processor and memory); and  4instructions stored in the memory and executable by the processor to cause the 5apparatus to:  
	6establish a multi-link session between a first wireless device and a 7second wireless device, the multi-link session comprising a plurality of wireless links 8for communications in parallel between the first wireless device and the second 9wireless device (Ozturk: Figs. 4C and 6; [0064], [0072]-[0074], multi-link between UE 415/first wireless device and collocated nodes 405a/405b; Examiner has interpreted the collocated nodes 405a/405b (or 605a/605b) as the second wireless device; the multi-link comprising the links 445 and 450), wherein the plurality of Ozturk: Fig. 6; [0073]-[0077], MAC1 and MAC 2 in UE and MAC1 and MAC2 in the collocated nodes) and  
	10communicate, over the plurality of wireless links, parallel 11communications between the first wireless device and the second wireless device (Ozturk: Fig. 4C; [0064], UE communicates with node 405a/405b over links 445 and 450).  
	Ozturk does not explicitly disclose wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address.
	Bello teaches and wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address (Bello: Fig. 1; [0063], in a link aggregation/multilink in a wireless network ([0032]), each link is identified by a tuple comprising source and destination address).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address as disclosed by Bello to provide a system for traffic load balancing in LAGs (Bello: Abstract).

1Regarding claim 14, Ozturk teaches a method for wireless communication at a first wireless device (Ozturk: Figs. 4C and 9; packet convergence entity of UE /wireless device), 2comprising:  
Ozturk: Figs. 4C and 6; [0064], [0072]-[0074], multi-link between UE 415’first wireless device and collocated nodes 405a/405b; Examiner has interpreted the collocated nodes 405a/405b (or 605a/605b) as the second wireless device; the multi-link comprising the links 445 and 450), wherein the plurality of wireless links support communications between a first media access control (MAC) entity of the first wireless device and a second MAC entity of the second wireless device (Ozturk: Fig. 6; [0073]-[0077], MAC1 and MAC 2 in UE and MAC1 and MAC2 in the collocated nodes)  6and 
	7communicating, over the plurality of wireless links, parallel communications 8between the first wireless device and the second wireless device (Ozturk: Fig. 4C; [0064], UE communicates with node 405a/405b over links 445 and 450).   
	Ozturk does not explicitly disclose wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address.
	Bello teaches and wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address (Bello: Fig. 1; [0063], in a link aggregation/multilink in a wireless network ([0032]), each link is identified by a tuple comprising source and destination address).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein 

1Regarding claim 27, Ozturk teaches an apparatus for wireless communication (Ozturk: Figs. 4C and 9; packet convergence entity of UE /apparatus), comprising:  
	2means for establishing a multi-link session between a first wireless device and 3a second wireless device, the multi-link session comprising a plurality of wireless links for 4communications in parallel between the first wireless device and the second wireless device (Ozturk: Figs. 4C and 6; [0064], [0072]-[0074], multi-link between UE 415’first wireless device and collocated nodes 405a/405b; Examiner has interpreted the collocated nodes 405a/405b (or 605a/605b) as the second wireless device; the multi-link comprising the links 445 and 450), wherein the plurality of wireless links support communications between a first media access control (MAC) entity of the first wireless device and a second MAC entity of the second wireless device (Ozturk: Fig. 6; [0073]-[0077], MAC1 and MAC 2 in UE and MAC1 and MAC2 in the collocated nodes)  5and 
	6means for communicating, over the plurality of wireless links, parallel 7communications between the first wireless device and the second wireless device (Ozturk: Fig. 4C; [0064], UE communicates with node 405a/405b over links 445 and 450).   

	Bello teaches and wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address (Bello: Fig. 1; [0063], in a link aggregation/multilink in a wireless network ([0032]), each link is identified by a tuple comprising source and destination address).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address as disclosed by Bello to provide a system for traffic load balancing in LAGs (Bello: Abstract).

1Regarding claim 30, Ozturk teaches a non-transitory computer-readable medium storing code for wireless 2communication (Ozturk: Figs. 4C and 9; packet convergence entity of UE), the code comprising instructions executable by a processor to:  
	3establish a multi-link session between a first wireless device and a second 4wireless device, the multi-link session comprising a plurality of wireless links for 5communications in parallel between the first wireless device and the second wireless device (Ozturk: Figs. 4C and 6; [0064], [0072]-[0074], multi-link between UE 415’first wireless device and collocated nodes 405a/405b; Examiner has interpreted the collocated nodes 405a/405b (or 605a/605b) as the second wireless device; the multi-link comprising the links 445 and 450), wherein the plurality of wireless links support communications between a first media access control (MAC) entity of the first wireless device and a second MAC entity of the second wireless device (Ozturk: Fig. 6; [0073]-[0077], MAC1 and MAC 2 in UE and MAC1 and MAC2 in the collocated nodes) and Attorney Docket No. PW358.02.01 (92854.1575)Qualcomm Ref. No. 171386B1 75 
	7communicate, over the plurality of wireless links, parallel communications 8 between the first wireless device and the second wireless device (Ozturk: Fig. 4C; [0064], UE communicates with node 405a/405b over links 445 and 450).
	Ozturk does not explicitly disclose wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address.
	Bello teaches and wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address (Bello: Fig. 1; [0063], in a link aggregation/multilink in a wireless network ([0032]), each link is identified by a tuple comprising source and destination address).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address as disclosed by Bello to provide a system for traffic load balancing in LAGs (Bello: Abstract).

1Regarding claims 2, 15 and 28, Ozturk teaches wherein the instructions are further 2executable by the processor to cause the apparatus to:  
Ozturk: Fig. 4C; [0064], UE transmits PDUs to the collocated node 405a/405b over links 445 and 450); and  
	5transmit a first set of data units of the plurality of data units to the second 6wireless device over a first wireless link of the plurality of wireless links (Ozturk: Fig. 4C; [0064], UE transmits some PDUs to the collocated node 405a/405b over link 445; see also Fig. 6; [0073]-[0077]).  

1Regarding claims 3, 16 and 29, Ozturk teaches wherein the instructions are further 2executable by the processor to cause the apparatus to:  3receive a second set of data units of the plurality of data units from the second 4wireless device over a second wireless link of the plurality of wireless links  (Ozturk: Fig. 4C; [0064], UE receives some PDUs from the collocated node 405a/405b over link 450; see also Fig. 6; [0073]-[0077]). 
 
1Regarding claims 4 and 17, Ozturk teaches wherein the instructions are further 2executable by the processor to cause the apparatus to:  3transmit a second set of data units of the plurality of data units to the second 4wireless device over a second wireless link of the plurality of wireless links (Ozturk: Fig. 4C; [0064], UE receives some PDUs from the collocated node 405a/405b over link 450; see also Fig. 6; [0073]-[0077]).
  
1Regarding claims 5 and 18, Ozturk teaches wherein the instructions are further 2 executable by the processor to cause the apparatus to:  Attorney Docket No. PW358.02.01 (92854.1575)Qualcomm Ref. No. 171386B1 71 3allocate the first set of data Ozturk: Fig. 4C; Fig. 6; [0073]-[0077], separate transmit queue for each wireless link).
  
1Regarding claims 11 and 24, Ozturk teaches wherein the instructions to communicate 2further are executable by the processor to cause the apparatus to:  3communicate to the second wireless device over a first wireless link of the 4plurality of wireless links and 5communicate to a third wireless device over a second wireless link of the 6plurality of wireless links (Ozturk: Fig. 4C; [0073]-[0077], UE communicates with eNodeB via link 445 and UE communicate with WLAN AP/third device via link 450).  

1Regarding claims 12 and 25, Ozturk teaches wherein the instructions are further 2 executable by the processor to cause the apparatus to:Attorney Docket No. PW358.02.01 (92854.1575)Qualcomm Ref. No. 171386B172 3receive a first set of data units from the second wireless device over a first 4wireless link of the plurality of wireless links;  5receive a second set of data units from the second wireless device over a 6second wireless link of the plurality of wireless links; and  7reorder the first set of data units and the second set of data units to generate a 8single data message for the second wireless device (Ozturk: Fig. 4C; [0064], the collocated node 405a/405b aggregates the received PDUs from the UE over links 445 and 450; the PDCP in the eNodeB reorder the PDU based on the sequence numbers; see also Fig. 6; [0073]-[0077] and [0081]).  

Regarding claims 13 and 26, Ozturk teaches wherein the instructions are further 2executable by the processor to cause the apparatus to:  3aggregate the first set of data units into a first receive queue for the first 4wireless link; and  5aggregate the second set of data units into a second receive queue for the 6second wireless link (Ozturk: Fig. 4C; [0064], the collocated node 405a/405b aggregates the received PDUs from the UE over links 445 and 450; the PDCP in the eNodeB reorder the PDU based on the sequence numbers; see also Fig. 6; [0147] buffers for different links, i.e. each link has its buffer).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2015/0117357 A1) in view of Bello et al (US 2015/0156119 A1) in view of Parron et al (US 2016/0285746 A1).
Regarding claims 6 and 19, Ozturk does not explicitly disclose wherein the instructions are further executable by the processor to: allocate the plurality of data units to a common transmit queue for the first wireless link and the second wireless link. 
	Parron teaches allocate the plurality of data units to a common transmit queue for the first wireless link and the second wireless link (Parron: [0060]-[0061] allocating a common sequence number to both links).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk to allocate the plurality of data units to a common transmit queue for the first wireless link .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2015/0117357 A1) in view of Bello et al (US 2015/0156119 A1) in view of Li et al (US 2017/0111889 A1).
1Regarding claioms 7 and 20R Regarding claims 7 and 20, Ozturk does not explicitly disclose 2receiving messages from the second wireless device over a second wireless 3link of the plurality of wireless links, wherein the second wireless link comprises a narrower 4bandwidth than the first wireless link.
	Li teaches receiving messages from the second wireless device over a second wireless 3link of the plurality of wireless links, wherein the second wireless link comprises a narrower 4bandwidth than the first wireless link (Fig. 15: [0145], Wi-Fi bandwidth narrower than LTE bandwidth).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk by receiving messages from the second wireless device over a second wireless 3link of the plurality of wireless links, wherein the second wireless link comprises a narrower 4bandwidth than the first wireless link as disclosed by Li to provide a system for coordinated transmission in unlicensed band (Li: Abstract).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2015/0117357 A1) in view of Bello et al (US 2015/0156119 A1) in view of Cho et al (US 2015/0341853 A1).

1Regarding claims 9 and 22, Ozturk does not explicitly disclose  wherein the plurality of wireless links are 2synchronized in time.  
	Cho teaches wherein the plurality of wireless links are 2synchronized in time (Cho: Fig. 10: [0127], LTE and Wi-Fi synchronized).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein the plurality of wireless links are 2synchronized in time as disclosed by Cho to provide a system for efficient beacon transmission (Cho: Abstract).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2015/0117357 A1) in view of Bello et al (US 2015/0156119 A1) in view of Mukherjee et al (US 2018/0324828 A1).

Regarding claims 10 and 23, Ozturk does not explicitly disclose wherein a first radio frequency spectrum 2band punctures the plurality of wireless links, the first radio frequency spectrum band 3different from each of a plurality of radio frequency spectrum bands corresponding to the 4plurality of wireless links of the multi-link session.
	Mukherjee teaches wherein a first radio frequency spectrum 2band punctures the plurality of wireless links, the first radio frequency spectrum band 3different from each of Mukherjee: Fig. 10, [0106] LTE-U and WLAN aggregated in the unlicensed band/plurality of radio frequency spectrum; the licensed band being the first radio frequency spectrum).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ozturk wherein a first radio frequency spectrum 2band punctures the plurality of wireless links, the first radio frequency spectrum band 3different from each of a plurality of radio frequency spectrum bands corresponding to the 4plurality of wireless links of the multi-link session as disclosed by Mukherjee to provide a system for communication in shared frequency band with different radio technologies (Mukherjee: Abstract).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478